F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                           JAN 10 2000
                                     TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

 CURTIS LEE WATSON,

           Petitioner - Appellant,
 vs.                                                    No. 99-2279
                                               (D.C. No. CIV-99-904-JC/LCS)
 DONALD DORSEY, Warden,                                   (D.N.M.)
 Torrance County Detention Facility;
 ATTORNEY GENERAL STATE OF
 NEW MEXICO; UNITED STATES
 OF AMERICA,

           Respondents - Appellees.


                              ORDER AND JUDGMENT *


Before ANDERSON, KELLY, and BRISCOE, Circuit Judges. **


       Mr. Watson, an inmate appearing pro se, seeks to appeal from an order of

the district court transferring his habeas petition, 28 U.S.C. § 2241, to the United

States District Court for the District of Columbia. A transfer order is


       *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1 (G). The cause is therefore ordered submitted without oral argument.
interlocutory and not immediately appealable. See Equifax Servs., Inc. v. Hitz,

905 F.2d 1355, 1362 (10th Cir. 1990). See also Van Orman v. Purkett, 43 F.3d

1201 (8th Cir. 1994); Dobard v. Johnson, 749 F.2d 1503 (11th Cir. 1985).

      We deny a certificate of appealability and DISMISS the appeal for lack of

jurisdiction.



                                      Entered for the Court


                                      Paul J. Kelly, Jr.
                                      Circuit Judge




                                       -2-